DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RICKEY L. BOWMAN,
                             Appellant,

                                    v.

                         ANTHONY BRUSCA,
                             Appellee.

                              No. 4D16-2078

                              [July 27, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; F. Shields McManus, Judge; L.T. Case No.
432011CA001017.

   Richard A. Sherman, Sr. and James W. Sherman of the Law Offices of
Richard A. Sherman, P.A., and J. Christopher Norris of the Law Office of
J. Christopher Norris, Boca Raton, for appellant.

   Guy Bennett Rubin of Rubin & Rubin, Stuart, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN and KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.